PER CURIAM.
Lynne M. Toemmes appeals from a final judgment awarding fees, damages, and costs to Dorothy E. Sites pursuant to sec*473tions 64.081 and 57.105, Florida Statutes (2000). We affirm the award of attorney’s fees and costs in Sites’ favor, but remand for the proper allocation of fees awarded pursuant to section 57.105. The final judgment should reflect that the fees are “to be paid to the prevailing party in equal amounts by the losing party and the losing party’s attorney.” See § 57.105(1), Fla. Stat. (2000).